The Chief Justice
delivered the opinion of the court.
We are of opinion that the circuit court erred in this case, in sustaining the motion of Chiles for a restitution of the premises, inasmuch as it appeared he was in full pur» suit of another remedy, which he has a right to maintain.
The judgment awarding restitution, must be reversed with costs, and the cause remanded, that the motion may be dismissed with costs.
[Judge Logan thought Chiles was entitled to restitution, and that he had not abandoned that right by the warrant of forcible entry j